Filed 10/14/21 In re E.B. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re E.B. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E076490

          Plaintiff and Respondent,                                      (Super.Ct.Nos. J284531 &
                                                                         J284532)
 v.
                                                                         OPINION
 G.B.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Annemarie G.

Pace, Judge. Affirmed.

         Liana Serobian, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel, and Svetlana Kauper, Deputy County

Counsel, for Plaintiff and Respondent.



                                                             1
                                      INTRODUCTION

       G.B. (father) contends there was insufficient evidence to support a juvenile court’s

jurisdictional findings under Welfare and Institutions Code1 section 300, subdivisions (b),

(c), (d), and (j), regarding his children, G.B. and E.B. (the children). Father argues those

findings should be reversed, and the dispositional order should accordingly be vacated as

moot. He also contends the court erred in denying him reunification services under

section 361.5, subdivision (b)(6). We affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

       On March 11, 2020, the San Bernardino County Children and Family Services

(CFS) filed separate section 300 petitions on behalf of the children. G.B.’s petition

contained allegations under subdivisions (b) (failure to protect) and (d) (sexual abuse).

E.B.’s petition contained allegations under subdivisions (b) and (j) (abuse of sibling).

G.B. was 12 years old at the time, and E.B. was six. By June 11, 2020, CFS filed

amended petitions. G.B.’s amended petition alleged that she came within the provisions

of section 300, subdivision (b), (c) (serious emotional damage), (d), and (j). It included

allegations that her mother, E.G. (mother)2 and father both sexually abused her, each

parent should have known the other was sexually abusing her and failed to protect her,

both parents had histories of substance abuse and domestic violence, both parents

sexually abused G.B.’s half sibling, I.G., and G.B. was suffering severe emotional harm


       1 All further statutory references will be to the Welfare and Institutions Code,
unless otherwise indicated.

       2   Mother is not a party to this appeal.
                                               2
as a result of sexual abuse that occurred in both parents’ care. E.B.’s amended petition

alleged that she came within the provisions of section 300, subdivision (b), (d), and (j)

and included allegations that father and mother (the parents) knew or reasonably should

have known E.B. was being sexually abused by her sister, G.B., and failed to protect her,

each parent knew or reasonably should have known the other parent was sexually abusing

G.B., both parents were sexually abusing the half sibling, I.G., and both parents had

histories of substance abuse and domestic violence.

       The social worker filed a detention report stating that CFS received a referral with

allegations of sexual abuse and general neglect of G.B on February 4, 2020. The referral

alleged that G.B. took pictures of her bare breasts and sent them to a male student at

school via a cell phone and then messaged him through her parents’ Instagram account,

stating that she had taken pills, overdosed, and was taken to the hospital. When she was

taken to the school office, she said she had been cutting herself and wanted to die.

       On February 11, 2020, CFS received another referral for sexual abuse of G.B.

Two days later, the social worker met with G.B. at Loma Linda Behavioral Health Center

(Loma Linda). G.B. acknowledged she had suicidal ideations and self-injurious

behaviors. She said she started cutting herself at the age of 11. She also said father

began touching her inappropriately when she was five or six years old, and when she was

eight years old, he put his penis inside her vagina. She said he did that on at least two

occasions and threatened to hurt her if she told anyone. G.B. admitted she took nude

photos of herself and sent them to a classmate at school and was expelled.



                                             3
          On March 2, 2020, the CFS social worker received a phone call from the social

worker at Loma Linda, saying G.B. was ready to be discharged. However, G.B. said that

if she had to return home to father, she was going to kill herself. It was subsequently

determined that G.B. would be admitted to Loma Linda for being a danger to herself.

          On March 2, 2020, another CFS social worker interviewed E.B., who denied any

sexual abuse by father. However, she reported that G.B. claimed father was “raping her

at night,” but she thought G.B. was lying. E.B. said G.B. had her watch videos of “boys

jerking off,” and encouraged her to take naked pictures of her vagina, which G.B. shared

on social media. G.B. also took naked pictures of her. E.B. said G.B. encouraged her to

attempt to kill herself so they could be in the hospital together. She further said G.B. was

“sexual in the house,” and said she “has grabbed the mother and the father in their private

parts.”

          The social worker reviewed a previous CFS investigation from 2014. In that case,

mother’s oldest daughter, I.G., reported she was sexually abused by father, who was her

stepfather. I.G. was in a legal guardianship with her maternal grandparents.3 She

reported that in 2012 she spent the night with the parents and G.B. She and G.B. took a

bath together and were playing around in the room naked, while the parents were having

sex in another room. I.G. said they invited her and G.B. to get in bed with them, so they

did. Then they “all began kissing and licking on each other’s private parts.” I.G. said




          The social worker subsequently reported that I.G.’s legal guardians were
          3
actually the maternal stepgrandparents.
                                              4
father started touching and kissing her private part with his tongue. The next day she

returned home, and her legal guardian filed a police report.

       On March 3, 2020, the social worker interviewed G.B. a second time, and G.B.

described more than one occasion in which father touched her breasts, licked her body,

and licked her vagina. She said the last occurrence was approximately two years ago.

The social worker, however, noted that there was a prior referral call on February 11,

2020, which stated that G.B. said the last incident of sexual abuse was in January 2020.

The social worker further observed that G.B. reported father licked her body and vagina,

which was the same abuse reported by I.G. in 2014, and that G.B. and I.G. had not had

any contact in many years.

       On March 6, 2020, the social worker received a phone call from a police officer,

who said he had spoken to I.G. I.G. reported that father raped her when she was eight or

nine years old, that the parents touched her breasts and vagina, and that they got G.B. to

go in their bedroom and take her clothes off, and they touched her inappropriately. That

same day, the social worker spoke to the maternal stepgrandmother (I.G.’s legal

guardian), who said that, approximately eight years prior, I.G. visited the parents, and

they molested her on the first night. I.G. called her the next morning crying and wanted

her stepgrandmother to pick her up. When the stepgrandmother arrived to pick her up,

G.B. wanted to leave with them as well.

       The court held a detention hearing on March 12, 2020, and detained the children in

CFS’s care with authority to place them with appropriate relatives. It ordered CFS to

provide services pending the development of a case plan. The court set the matter for

                                             5
hearing on April 3, 2020. However, the hearing was continued to May 8, 2020, and then

June 12, 2020.

       On May 27, 2020, the social worker filed an informational memorandum with the

court and reported, in part, that G.B. AWOL’d4 frequently from her prior placement.

G.B. reported using alcohol and methamphetamine and having sexual relations with a 19-

year-old. A child and family team (CFT) meeting was held on April 7, 2020, to discuss

the risks of her AWOL behavior, substance abuse, and promiscuity. Despite the CFT

meeting, G.B. continued to AWOL and claimed to have been sexually trafficked out.

The social worker reported that an alternate placement was sought in a different county to

distance her from the alleged trafficker. G.B. moved to a new placement on April 24,

2020, but continued to AWOL. The social worker further reported that G.B. had been

hospitalized several times for self-harm.

       Jurisdiction/Disposition Report

       The social worker filed a jurisdiction/disposition report on June 8, 2020,

recommending that the court sustain the petitions and deny services to both parents under

various subdivisions under section 361.5. G.B. was living in a group home, and E.B. was

living with a nonrelative extended family member.

       The social worker reported that she spoke with G.B. on March 27, 2020. G.B.

denied sexual abuse by mother but maintained that father had sexually abused her. She

said that when she was five years old, he groped her by touching her vagina with his


       4AWOL stands for “absent without leave.” (Perez v. Merit Systems Protection
Board (1991) 931 F.2d 853, 854.)
                                             6
hands. She recalled another incident when he put his penis in the tip of her vagina. She

disclosed another incident with I.G. when father took off their clothing and licked their

vaginas, while mother and the maternal stepgrandmother were talking in the front yard.

Another time, father came into G.B.’s room around midnight and told her to take her

clothes off. When she refused, he took her clothes off and stuck his penis in her vagina.

She could not remember her age but recalled living in Lucerne Valley at the time. G.B.

then recalled a time in third grade when father told her to take off her clothes, and he

ejaculated in her face. When she was 10 years old, he came into her room, took his penis

out, and told her to suck it. She denied that mother touched her inappropriately or

sexually abused her or E.B.

       The social worker further reported that G.B. was diagnosed at Loma Linda with

Major Depressive Disorder without Psychotic Features, Bulimia Nervosa, Generalized

Anxiety, substance use disorder, and Post-Traumatic Stress Disorder. Furthermore, G.B.

indicated she had been cutting herself daily, since her discharge. G.B. was on several

medications for her mental health issues, continued to have suicidal ideations, and

claimed she heard voices when in distress. She also attempted to engage in a sexual

relationship with a peer at Loma Linda. The social worker reported that G.B. was

described as being hypersexual.

       The social worker also reported that father denied the allegations of sexually

abusing G.B. and I.G. He said the two girls had been in contact for the last year and

claimed that I.G. was a trigger to G.B. acting out. He said he caught G.B. watching

pornography on a cell phone when she was eight years old. The social worker further

                                              7
reported that father had prior dependency cases concerning different children from 2000-

2004, and he was not offered reunification services due to two prison sentences for

having a methamphetamine lab in the home. Father’s parental rights were terminated on

August 15, 2001.5

       Additionally, the social worker reported that E.B. said G.B. tried to suffocate her

with a pillow. She also said G.B. would always do group chats with boys and show them

her breasts. E.B. denied that anyone touched her private parts or that she had seen

anyone else’s private parts.

       The social worker observed that the parents denied the allegations and appeared to

be blaming the children, the internet, G.B.’s friends, and G.B.’s mental health for the

allegations. The social worker stated that, although G.B. appeared to embellish and

“create[] a more colorful version of events,” CFS believed the parents did sexually abuse

her and I.G. The social worker opined that G.B.’s acting out behaviors were indicative of

severe sexual abuse, and she was exhibiting telltale signs of severe trauma.

       The court held a jurisdiction/disposition hearing on June 12, 2020, and continued

the matter to July 21, 2020. The hearing was continued several times and was eventually

held on January 6 and 7, 2021. (See post.)

       Additional Information for the Court

       On September 15, 2020, the social worker filed an informational memorandum

and reported that G.B. was located in Utah but was brought back to California on


       5The record does not show which of father’s children the dependency cases
concerned or why his parental rights were terminated.
                                              8
September 10, 2020. G.B. completed a forensic sexual abuse examination on September

11, 2020, and the results were pending.

      The social worker filed another memorandum on September 18, 2020, and

reported that G.B. was placed in a group home on September 11, 2020, after returning

from Utah. However, she absconded from the group home and was found unconscious

and under the influence. G.B. reported that she takes methamphetamine and heroin.

      In another informational memorandum filed on October 7, 2020, the social worker

reported that G.B. continued to abscond from placement and would return under the

influence most times. The results of the September 11, 2020 forensic examination could

not confirm or negate sexual abuse. G.B. completed another examination on September

18, 2020, and the results were pending. The forensic interviewer reported that G.B.

disclosed ongoing sexual abuse by father, beginning at age five. G.B. reported a time

when she was in the bathroom with her pants down and father came in and fondled her

vagina. She also recalled a time when she was nine years old, and he penetrated his penis

into her vagina, and “it hurt real bad.” She said when she was 11 years old, father forced

her to orally copulate him, and when they heard mother coming, he pulled up his pants.

G.B. denied that mother ever sexually abused her. In light of the interview, CFS

dismissed the sexual abuse allegations against mother and amended its recommendation

to offer her family maintenance services.

      Police Report

      The social worker filed a copy of a police report stating that an officer interviewed

G.B. on February 13, 2020. She told the officer father first sexually abused her when she

                                            9
was approximately five years old. She said she was getting out of the shower when he

approached her in the bathroom, and she was wearing nothing but a towel. He put his

hand on her bare vagina. He then threatened to hurt her if she told anyone he touched her

inappropriately. The second incident also happened when she was five when she was

sleeping in her bed and woke up to father touching her vagina with his hand. He digitally

penetrated her vagina with one or several fingers. G.B. said the first time he put his penis

inside her vagina was when she was eight years old. She fell asleep in his bed and woke

up naked. He had the tip of his penis inside her and “tried to go further,” but she pushed

him off and ran to her bedroom. The next incident occurred when she was nine years old

when she was visiting her grandmother on her birthday. She went to sleep with I.G. in

her room, and father entered the room, took both of their shorts and underwear off, and

orally copulated them. G.B. said the last incident occurred in January 2020. She was

playing a videogame in her room when father came in and told her to take off her clothes.

When she refused, he forcefully took her clothes off, unzipped his pants, and put his

penis in her vagina.

       The police officer asked G.B. if she could describe father’s penis, and she initially

said she had never seen it. She then recalled an incident that occurred when she was 10

years old; father entered her bedroom, unzipped his pants, placed his penis on her face,

and told her to “suck it.” When the officer pointed out she previously said she had never

seen his penis, she sat quiet for a minute, and then said she had seen it and went on to

describe it. The officer also noted she had some inconsistencies in her story, so he asked

her to tell him again what happened in January 2020. G.B. said after she got home from

                                             10
school, her sister was playing a videogame in the living room, and she was in her

bedroom. Father entered and told her to take off her shirt. When she refused, he

threatened to hit her, so she removed her shirt and bra. He unzipped his pants and started

to masturbate and fondle her at the same time. He eventually told her to lay on her back,

and he ejaculated on her face.

       Jurisdiction/Disposition Hearing

       The court held a contested jurisdiction/disposition hearing, beginning on January

6, 2021. G.B. testified that none of what she had told the social worker about father

sexually abusing her was true. She then said she was not going to answer any questions.

When asked why she made the disclosures if they were untrue, she said her grandmother

(the one I.G. lived with) told her that if she made the allegations against her parents,

Child Protective Services would take her away, and she could go live with her. G.B. said

her grandmother promised her an iPhone and a house by the beach if she made the

allegations. G.B. cussed throughout her testimony and said she “want[ed] this to be all

dismissed,” so she could just go home. On cross-examination, G.B. said people did not

believe her, and when asked why she thought that, she said, “Because I lie a lot.”

       Father testified at the hearing and said he did not think the children should be

removed from his and mother’s custody because they were “really good parents.” He

continued to deny ever sexually assaulting or molesting anyone.

       The social worker testified that G.B. was interviewed at the Children’s

Assessment Center (CAC) on September 18, 2020. The social worker was not present for

the interview but watched a recording of the interview and talked to the forensic

                                             11
interviewer. She testified that during the interview, G.B. did not say the maternal

grandmother told her to lie about the allegations. Rather, she was consistent with her

sexual abuse allegations and did not recant anything. The social worker further testified

that it was very common for children to recant sexual abuse allegations. She believed

G.B. was sexually abused by father because her behavior at a very young age showed

“very typical signs of a child who has been sexually abused.” The social worker

specified that G.B. was hypersexualized and was looking at pornography at age eight, and

it was very uncommon for a child of that age to be interested in sexual conduct.

       The social worker further testified that G.B.’s statements were very consistent

with the various people who interviewed her, including police officers, detention

workers, the forensic interviewer, and the social worker herself. The social worker also

said G.B.’s conduct, including her high-risk behavior, her desire for all of this to be over,

and the recanting of her statements, were also very typical of a child who had been

sexually abused. When asked her opinion about the fact there were discrepancies in

G.B.’s stories regarding her age or time, the social worker said it was all trauma-related,

and there was “going to be blockage of memory” and “everything will be convoluted.”

       The social worker also testified that she investigated a referral of E.B. acting out

sexually to her caregivers’ children. E.B. told the two young children she was staying

with to take off their clothes. She then touched their genital areas and had them touch her

genitals. The caregiver reported that, when she asked E.B. where she had learned that

behavior, E.B. said, “This is what my family does.”



                                             12
       After hearing testimony and closing arguments, the court stated there was

extensive evidence that something sexual happened to G.B., and very well could have

happened to E.B. It noted that G.B. had been sexually acting out since she was eight

years old, and now E.B. was acting out. The court noted that G.B.’s behavior was

extremely consistent with a child who had been sexually abused. It observed that she told

a number of people, in graphic detail, about the sexual abuse by father, and some of it

was corroborated by I.G. The court stated that it did not believe G.B.’s recantation of the

sexual abuse allegations “for a second.” It was very disturbed that they heard for the first

time in court that G.B. was bribed into making the sexual abuse allegations. It then found

her statements to multiple people that she was molested by father to be true. The court

also believed I.G.’s statements were true. Therefore, as to G.B., the court found true the

allegations that father sexually abused her, she suffered severe emotional damage as a

result of the abuse, and he sexually abused her half sibling, I.G., and found that G.B.

came within section 300, subdivisions (b), (c), (d), and (j).6 As to E.B., the court found

that father sexually abused her sibling and half sibling, and she came within subdivisions

(b), (d), and (j). It additionally found that, considering father was denying the abuse ever

occurred nine months into the dependency case, even with the services he was

participating in, it was not in the children’s best interests for him to receive reunification

services. The court then declared the children dependents of the court, removed them




       6   The court also found true some allegations against mother.
                                              13
from the parents’ custody, ordered reunification services for mother, and bypassed

services for father under section 361.5, subdivision (b)(6).

                                       DISCUSSION

    I. There Was Substantial Evidence to Support the Court’s Jurisdictional Findings

       Father argues there was insufficient evidence to support the findings that he

sexually abused G.B. or I.G.; therefore, the evidence was insufficient to support the

jurisdictional findings under section 300, subdivisions (b), (d), and (j). He specifically

claims it was inherently improbable that he sexually abused G.B. or I.G. He further

contends that, as a result, the court erred in bypassing his services under section 361.5,

subdivision (b)(6). We conclude there was substantial evidence to support the finding that

father sexually abused G.B. and I.G. and to sustain the jurisdictional findings.7

Consequently, we also conclude the court properly bypassed his services.

       A. Standard of Review

       “The issue of sufficiency of the evidence in dependency cases is governed by the

same rules that apply to all appeals. If, on the entire record, there is substantial evidence

to support the findings of the juvenile court, we uphold those findings. [Citation.] We do



       7  We acknowledge respondent’s initial contention that father’s challenge appears
“to conflate” the sexual abuse allegation under section 300, subdivision (d) (severe
abuse) with the allegations under subdivisions (b) (failure to protect), (c) (serious
emotional damage), and (j) (abuse of sibling). Respondent argues father’s claim is not
justiciable since there are several unchallenged findings that support the court’s
jurisdiction over the children. However, the allegation that father sexually abused G.B.
and I.G. is at the crux of the jurisdictional findings the court made under the various
subdivisions. Thus, in effect, father is challenging all of the jurisdictional findings on the
basis of the insufficiency of the evidence of sexual abuse.
                                             14
not pass on the credibility of witnesses, attempt to resolve conflicts in the evidence or

evaluate the weight of the evidence. Rather, we draw all reasonable inferences in support

of the findings, view the record most favorably to the juvenile court’s order, and affirm

the order even if other evidence supports a contrary conclusion. [Citations.] The

appellant has the burden of showing the finding or order is not supported by substantial

evidence. [Citation.]” (In re Christopher L. (2006) 143 Cal.App.4th 1326, 1333-1334

(Christopher L.)

       B. The Evidence Was Sufficient

       There was more than sufficient evidence to support the court’s finding that father

sexually abused G.B. and I.G. The evidence shows the social worker first interviewed

G.B. on February 13, 2020, and she said father began touching her inappropriately when

she was five or six years old. She also said that when she was eight years old, he put his

penis inside her vagina. She said he did that on at least two occasions and threatened to

hurt her if she told anyone. On March 3, 2020, G.B. told the social worker that father

touched her breasts, licked her body, and licked her vagina. The social worker observed

that this was the same abuse reported by I.G. in 2014, and that G.B. and I.G. had not had

any contact in many years.

       Furthermore, the record shows that, on March 27, 2020, G.B. continued to allege

that father had sexually abused her. She specifically recalled that father groped her when

she was five years old, and he put his penis in the tip of her vagina on different occasions.

G.B. further recalled a time in third grade, when father told her to take off her clothes,



                                             15
and he ejaculated in her face. When she was 10 years old, he came into her room, took

his penis out, and told her to suck it.

       Additionally, G.B. disclosed to a forensic interviewer that she was sexually abused

by father, beginning at age five. She specifically recalled an instance of fondling when

she was five years old, an instance when father penetrated his penis in her vagina when

she was nine years old, and an instance when he forced her to orally copulate him when

she was 11 years old.

       The evidence also contained a police report from February 13, 2020, showing that

G.B. reported father first sexually abused her when she was approximately five years old.

She reported an instance when he fondled her after she got out of the shower, and an

instance when she was sleeping in her bed and woke up to him touching her vagina and

then he penetrated her with his fingers. G.B. also reported, in great detail, instances when

father put his penis inside her vagina and orally copulated her and I.G.

       Furthermore, the evidence showed that G.B. suffered serious emotional damage

and consequently acted out. She had suicidal ideations, threatened to kill herself if she

had to return home to father, used methamphetamine and alcohol, was constantly AWOL

from her placements, and was promiscuous. G.B. was diagnosed with Major Depressive

Disorder without Psychotic Features, Bulimia Nervosa, Generalized Anxiety, substance

use disorder, and Post-Traumatic Stress Disorder.

       Moreover, the social worker testified at the jurisdiction/disposition hearing that

G.B. was hypersexualized. She testified that G.B. was watching pornography at age

eight, and that it was very uncommon for a child that age to be interested in sexual

                                             16
conduct. The social worker further observed that G.B.’s statements had been very

consistent with the various people who interviewed her, including police officers,

detention workers, the forensic interviewer, and the social worker herself. She testified

that it was very typical for a child who had been sexually abused to have high risk

behavior like G.B.’s and to recant her statements. To the extent there were discrepancies

in G.B.’s stories, the social worker testified that there would be “blockage of memory”

and “everything [would] be convoluted,” because of the trauma she had suffered.

       There was also evidence that father sexually abused I.G. I.G. reported that he

touched her, kissed her, and licked her private parts. A police officer informed the social

worker that I.G reported father raped her when she was eight or nine years old, and that

the parents touched her breasts and vagina. Moreover, G.B. disclosed an incident when

she and I.G. were together, and father took off their clothing and licked their vaginas,

while mother and maternal stepgrandmother were talking in the front yard.

       Father claims this court should reverse the finding that he sexually abused G.B.

and I.G. because it was inherently improbable that he abused them, and the falsity of their

statements was apparent on the record. He cites Evje v. City Title Ins. Co. (1953) 120

Cal.App.2d 488, which states: “ ‘Although an appellate court will not uphold a judgment

or verdict based upon evidence inherently improbable, testimony which merely discloses

unusual circumstances does not come within that category [citation]. To warrant the

rejection of the statements given by a witness who has been believed by a trial court,

there must exist either a physical impossibility that they are true, or their falsity must be

apparent without resorting to inferences or deductions.’ ” (Id. at p. 492.) However, we

                                              17
note the Evje court also held, “ ‘Conflicts and even testimony which is subject to

justifiable suspicion do not justify the reversal of a judgment, for it is the exclusive

province of the trial judge or jury to determine the credibility of a witness and the truth or

falsity of the facts upon which a determination depends.’ ” (Ibid.) The court also

observed that for an appellate court to reject statements that a trial court believed, “it is

required that the testimony be ‘wholly unacceptable to reasonable minds’ [citation];

‘unbelievable per se’ [citation] such that ‘no reasonable person could believe the

testimony’ [citation].” (Ibid.) We further note that “[w]hile an appellate court can

overturn a judgment when it concludes the evidence supporting it was ‘inherently

improbable,’ such a finding is so rare as to be almost nonexistent.” (People v. Ennis

(2010) 190 Cal.App.4th 721, 728, italics added.)

       Here, the trial court believed that father sexually abused G.B. and I.G., and there

was nothing inherently improbable about their statements of abuse, as father claims.

G.B. was generally consistent in her statements about the abuse to various people

throughout the dependency. The fact that she recanted her statements and was

inconsistent as to some aspects of her testimony was very typical of a child who had been

sexually abused. Such inconsistencies and discrepancies were for the trial court to

consider in light of all of the evidence and determine which statements it believed to be

true. Moreover, what was more likely to be improbable was the story G.B. told for the

first time at the hearing that the maternal grandmother promised her an iPhone and a

beach house if she made the sexual allegations against father. Father points out the social

worker testified that the referral alleging he and mother sexually abused I.G. in 2014 was

                                              18
investigated by CFS and deemed inconclusive. However, the social worker also testified

that I.G.’s statements were important “[b]ecause years later another child was disclosing

the same issue.” As the social worker observed, I.G. alleged that father licked her body

and vagina, and so did G.B. The similarities in their allegations added to the credibility

of the statements.

       In sum, there was overwhelming evidence that father sexually abused G.B., as

well as I.G., and that G.B. suffered serious emotional harm from the abuse and acted out.

Viewing the evidence in the light most favorable to the juvenile court’s order, as we

must, we conclude there was substantial evidence to support the court’s jurisdiction over

the children. (Christopher L., supra, 143 Cal.App.4th at p. 1333.)

       C. The Court Properly Bypassed Father’s Services

       Father simply claims that, since the evidence of the sexual abuse allegations

against him were “so contradicted and unsupported,” the court erred in applying the

bypass provision under section 361.5, subdivision (b)(6). Under section 361.5,

subdivision (b)(6), the court may deny reunification services to a parent when “the child

has been adjudicated a dependent pursuant to any subdivision of Section 300 as a result

of severe sexual abuse . . . to the child, a sibling, or a half sibling by a parent . . . and the

court makes a factual finding that it would not benefit the child to pursue reunification

services with the offending parent.” In light of our conclusion that the evidence was

sufficient to support the court’s finding of sexual abuse, we reject father’s claim.

Furthermore, the court found it was not in the children’s best interests to offer father

reunification services, since he persisted in denying the abuse ever happened, and we

                                                19
note that he does not dispute that finding. We conclude the court properly bypassed

father’s services under section 361.5, subdivision (b)(6).

                                      DISPOSITION

       The court’s orders are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                             FIELDS
                                                                                      J.


We concur:


RAMIREZ
                        P.J.


MILLER
                          J.




                                            20